ELLETT, Justice:
This matter is before the court on a petition for a writ of mandamus.
The question which we must decide is whether a lawyer can file for election to a judgeship made vacant by the inability of the incumbent to file for re-election because of mandatory retirement.
Section 20-1-7.1, U.C.A.19S3 as amended in 1967, provides:
Except as otherwise provided in this act, . . . judges of the district courts shall be selected, and a vacancy in any such office be filled, by appointment
The only exception provided for is found in Section 20-1-7.7, U.C.A.19S3 as amended in 1971, which provides that when any incumbent judge files for re-election, any qualified member of the bar may likewise file for the office and thus run against the incumbent.
The Constitution of Utah originally provided for election of judges, but in 1944 it was amended to provide for the selection of judges. The amendment reads as follows :
Judges of the Supreme Court and district courts shall be selected for such terms and in such manner as shall be provided by law, provided, however, that selection shall be based solely upon consideration of fitness for office without regard to any partisan political considerations and free from influence of any person whomsoever, and provided further that the method of electing such judges in effect when this amendment is adopted shall be followed until changed by law.
The Legislature provided for a method of selecting judges, and we must honor that law.
*289In the instant action, since the incumbent judge is ineligible to file a declaration of candidacy because of the Retirement Act, the vacancy which will occur in January of 1973 must be filled by appointment.
The petition is denied.
CALLISTER, C. J., and TUCKETT, J., concur.